                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


TRADEWIND INVEST, LLC,

                    Plaintiff,

v.                                                   Case No: 6:18-cv-1344-Orl-40DCI

ITF AUTO PARTS, INC., WILSON
HENRIQUE TRILHA FILHO, WHEEL
PERFORMANCE OF FLORIDA, LLC,
GABRIELLE HENRY and HUNTLEY
HENRY,

                    Defendants.
                                        /

                                       ORDER

      This cause comes before the Court on Defendant ITF Auto Parts, Inc.’s (“ITF

Auto”) Motion to Dismiss the Crossclaim by Defendant Wheel Performance (Doc. 50 (the

“Motion”)), filed October 26, 2018. Wheel Performance’s response was due on or before

November 9, 2018. See Local Rule 3.01(b) (requiring that a party opposing a motion file

a response within fourteen days after receiving service of the motion). Under Local Rule

3.01(b), such response must include memorandum of legal authority not to exceed twenty

pages in length. On November 9, 2018, Wheel Performance filed an Amended

Crossclaim (Doc. 55), which the Court struck as untimely. (Doc. 56). Therefore, to date,

Wheel Performance has not responded to the Motion.

      In the absence of a response, the Court finds that the Motion is due to be granted

as unopposed. Accordingly, it is ORDERED AND ADJUDGED as follows:

      1. Defendant ITF Auto’s Motion to Dismiss the Crossclaim by Defendant Wheel

          Performance (Doc. 50) is GRANTED.
      2. Defendant Wheel Performance’s Crossclaim (Doc. 29) is DISMISSED

          WITHOUT PREJUDICE.

      3. On or before Tuesday, November 20, 2018, Defendant Wheel Performance

          may seek leave to file an amended crossclaim. Failure to timely file will result

          in dismissal of this action with prejudice.

      DONE AND ORDERED in Orlando, Florida on November 13, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             2
